           Case 1:19-cr-00862-VEC Document 305 Filed 01/19/21 Page 1 of 3
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 01/19/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 19-CR-862 (VEC)
                                                              :
 MICHAEL GONZALEZ,                                            :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on January 19, 2021, the parties appeared via video conference for a hearing

in this matter;

         WHEREAS at the hearing, Mr. Gonzalez waived an in person appearance;

         WHEREAS the Court found that due to the rising number of COVID-19 cases in New

York City, the interests of justice compelled proceeding via video conference instead of in open

court;

         WHEREAS Mr. Gonzalez authorized Defense counsel to sign the plea agreement on his

behalf; and

         WHEREAS Mr. Gonzalez entered a plea of guilty, which was accepted by the Court;

         IT IS HEREBY ORDERED that Defense counsel must email a copy of the signed plea

agreement to the Government and to the Court by no later than Friday, January 22, 2021.

         IT IS FURTHER ORDERED that Mr. Gonzalez will be sentenced on Thursday, May 6,

2021, at 2:30 P.M. Pre-sentencing submissions are due no later than Friday, April 16, 2021.

         IT IS FURTHER ORDERED that the sentencing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.
        Case 1:19-cr-00862-VEC Document 305 Filed 01/19/21 Page 2 of 3




       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.




SO ORDERED.
                                                      _________________________________
Date: January 19, 2021                                      VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                             2 of 3
         Case 1:19-cr-00862-VEC Document 305 Filed 01/19/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
